Title: From Grand Master of Ceremonies of the Russian Court to Louisa Catherine Johnson Adams, 24 June 1814
From: Grand Master of Ceremonies of the Russian Court
To: Adams, Louisa Catherine Johnson



Mercredi le 24. Juin 1814.

Le Grand Maître des Cérémonies a l’honneur d’informer Madame Adams qu’Elle est invitée à se rendre, Jeudi prochain 25. de ce mois, au Château Impérial de Pavlovsky, où Elle sera admise à diner chez Sa Majesté l’Impératrice. Il y aura ensuite spectacle et souper.
En arrivant à Pavolovsky Madame Adams voudra bien descendre à la maison dite de Moukhanoff, où elle trouvera des appartemens préparés pour la recevoir, et se rendre, en habit rond à queue, au Château à 3. heures après midi.
Le Grand Maître des Cérémonies saisit avec empressement cette occasion pour présenter à Madam Adams l’expression de sa considération très distinguée.
